Citation Nr: 1817723	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-40 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial compensable rating for tinea versicolor.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1986 to September 1994, to include service in the Persian Gulf. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada that granted service connection for tinea versicolor (claimed as skin rashes due to Gulf War environmental Hazards) and assigned an initial noncompensable rating.

In November 2017, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  The transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA skin examination in March 2014. The Veteran reported recurring eruption of round skin lesions on his abdomen, chest and neck areas.  The examiner indicated that the skin condition caused no scarring or disfigurement, skin neoplasms, nor any systemic manifestations. He also indicated that the Veteran was treated with only topical solutions and had no debilitating episodes during the prior 12 months. Overall, he checked the box that less than 5 percent of the Veteran's total body area was infected by the rash and none of the exposed area was infected.

Pertinently, at the November 2017 Board hearing, the Veteran reported symptoms of worsening severity.  He noted that he has flare-ups, and that rashes appear on his "complete back and upper torso from his neck down to his belly button." See hearing transcript 5.  He further testified that the rash is visible maybe once or twice per week. He also testified that his last regular skin assessment took place on October 4, 2017 with his primary care provider, but the rash was not visible at that time.  

Given the length of time since the Veteran's skin disability was last evaluated, coupled with the Veteran's competent testimony of worsening symptoms of itching, pain and spreading rash across exposed and unexposed areas of his body, the Board believes that an updated VA skin examination should be scheduled to the extent possible, during a time when the Veteran is experiencing a flare-up or during an active phase of his skin rash disability.

Lastly, all outstanding VA treatment records must be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain updated or outstanding pertinent VA treatment records and associate them with the claims file.

2. Schedule the Veteran for a VA examination to assess the severity of the Veteran's service connected skin rash (tinea versicolor).  If a dermatologist is available, please attempt to schedule the examination with a dermatologist.  If a dermatologist is not available, please indicate as much and proceed with an examination with another appropriately qualified physician. 

To the extent possible, the examination should be scheduled during a flare-up or active phase of his skin disability.  If such is not possible, please indicate why this is the case.

The claims folder should be made available to the examiner for review before the examination.  At the examination, the examiner should take a history from the Veteran as to the nature and progression of his skin disability, to include a description of its severity during period of flare-ups.  The examiner should indicate how often flare-ups occur, and for what duration.

The examination report should consider all findings necessary to evaluate the claim under regulations pertaining to skin disorders.  In particular, the examiner should provide an opinion as to what percentage of exposed and total body area is affected during a flare-up, even if a flare-up is not happing at the time of the examination.  The examiner should also clarify each of the Veteran's medications.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond before the claims folder is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




